Title: From George Washington to John Hanson, 28 November 1781
From: Washington, George
To: Hanson, John


                  
                     Mr President,
                      28 November 1781
                  
                  I feel very sensibly, the favourable declaration of Congress expressed by your Excellency—This fresh proof of their approbation, cannot fail of making a deep impression upon me—and my study shall be to deserve a continuance of it.
                  It is with peculiar pleasure I hear that it is the fixed purpose of Congress to exhort the States to the most vigorous, & timely exertions—A compliance on their parts will, I perswade myself, be productive of the most happy consequences.
                  I shall yield a ready obedience to the expectation of Congress, and give every assistance in my power to their Committee—I am obliged by the goodness of Congress in making my personal ease & convenience a  part of their concern—Should the Service require my attendance with the Army upon the North River, or elsewhere, I shall repair to whatever place my duty calls with the same pleasure that I remain in this City.
                  
                  